11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the Guardianship of A.B.,                  * From the County Court at Law
an incapacitated person,                        of Taylor County,
                                                Trial Court No. 1390

No. 11-19-00185-CV                            * May 13, 2021

                                              * Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the orders below. Therefore, in accordance with this court’s opinion, the
orders of the trial court are in all things affirmed. The costs incurred by reason of
this appeal are taxed against Appellant, A.B.’s father.